Citation Nr: 1028997	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to 
include as secondary to service-connected disability of diabetes 
mellitus, type II.

2.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

3.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Fred Caddell, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The issues of entitlement to an increased rating for diabetes 
mellitus, type II, currently evaluated as 20 percent disabling 
and entitlement to individual unemployability (TDIU) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate a kidney condition 
that is related to active service or that is directly caused or 
aggravated by his service-connected disability of type II 
diabetes mellitus.


CONCLUSION OF LAW

A kidney condition was not incurred in or aggravated during the 
Veteran's active duty service, service incurrence may not be 
presumed, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in September 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
September 2006 letter provided this notice to the Veteran.  

The Board observes that the September 2006 letter was sent to the 
Veteran prior to the April 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the September 
2006 letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Additionally, the Board notes that the September 2006 letter also 
contained information regarding the information needed with 
regard to a claim for secondary service connection.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records, and VA examination 
reports are associated with the claims folder. 

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board 
note that the Veteran was afforded a VA examination in March 
2007.  (C&P).  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges 
that the examination dealt primarily with the current severity 
level of the Veteran's service-connected diabetes mellitus, type 
II, degenerative joint disease of the right shoulder, a skin 
condition, and polyneuropathy of the upper and lower extremities, 
however the Veteran's claim regarding a kidney condition, as it 
relates to his diabetes mellitus, is also addressed in the 
examination.  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2009).

Additionally, VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
The record reflects that the Veteran is in receipt of social 
security disability benefits.  The Board notes that the SSA 
records were obtained and reviewed and have been included in the 
claims folder.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where a Veteran served 90 days or more during a period of war and 
kidney stones (nephrolithiasis) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the 
Veteran's claim with regard to his kidneys involves a kidney 
disorder, generally.  However, the Board further notes that the 
Veteran's complaints note that he has previously suffered from 
kidney stones which he contends are related to his diabetes, as 
such, the Board finds that the aforementioned presumption must be 
included in the evaluation of the Veteran's claim.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).
The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose the claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that the claimed disorder is related to 
service is required.

The Veteran claims that he has a kidney condition that should 
receive secondary service connection to his type II diabetes 
mellitus.  Having been granted service connection for type II 
diabetes mellitus, it is necessary to determine whether the 
Veteran has a kidney condition that is proximately due to or the 
result of the service-connected type II diabetes mellitus, or 
whether type II diabetes mellitus chronically worsened any kidney 
condition.  In addition, if secondary service connection is 
denied, the Board must also determine if the Veteran is entitled 
to direct service connection for a kidney disorder.

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim is 
made is proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or injury 
has chronically worsened the disability for which service 
connection is sought.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The amendments to this section are not liberalizing.  
Therefore, because the Veteran's original claim of entitlement to 
service connection for a kidney disorder, to include as secondary 
to service-connected disability of diabetes mellitus, type II, 
was received in August 2006, the Board will apply the former 
version of the regulation.  

The Board notes, as stated above, that the C&P examination dated 
March 2007 dealt primarily with the current severity level of the 
Veteran's service-connected diabetes mellitus, type II, 
degenerative joint disease of the right shoulder, a skin 
condition, and peripheral neuropathy of the upper and lower 
extremities, however, the Veteran's claim regarding a kidney 
condition, as it relates to his diabetes mellitus, is also 
addressed in the examination.  In this regard, the Board observes 
that the record contains evidence that contradicts the Veteran's 
claim that he has a kidney disorder that is secondary to his type 
II diabetes mellitus.  The VA examination dated March 2007 
provided a negative nexus opinion regarding the likelihood of the 
Veteran having a kidney condition that is caused or aggravated by 
his service connected type II diabetes mellitus.  In this regard, 
the record indicates that the Veteran did suffer from an acute 
episode of renal insufficiency following an intravenous push 
(IVP) dye for a CT scan on his lumbar spine.  The March 2007 VA 
examiner acknowledged the aforementioned acute episode of renal 
insufficiency but noted that the Veteran does not suffer from 
kidney disease.  The examiner further noted that the IVP shocked 
the Veteran's kidney, a common reaction, but the Veteran's 
kidneys recovered nicely and returned to complete normal 
function.  The examiner opined that the acute episode of renal 
insufficiency was not in any way related to the Veteran's 
diabetes mellitus, type II.  Therefore, given the VA examiners 
statement that the Veteran's kidneys are currently functioning 
normally and any previous incident involving the kidneys was not 
related to his type II diabetes mellitus, the Board concludes 
that secondary service connection is unwarranted.

The Board finds, in reviewing the record, that there is no 
competent medical evidence that shows that the Veteran has a 
kidney disorder that is caused by or aggravated by the Veteran's 
service-connected type II diabetes mellitus and indeed there is 
evidence that the kidney condition was acute and not at all 
related to the Veteran's type II diabetes mellitus.  Therefore 
the preponderance of the evidence is against the Veteran's claim 
for secondary service connection.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be direct 
service connection for the Veteran's hypertension.

Initially, the Board notes that the Veteran does not currently 
suffer from a diagnosed kidney disease.  The Board notes that the 
Veteran did suffer from an episode of renal insufficiency in July 
2006, which was noted to be induced by IV contrast, possibly 
Metformin.  However, upon discharge from the hospital following 
the event, the Veteran was noted to be stable and a September 
2006 follow-up appointment noted that the Veteran's renal 
function was back to normal.  There is no other medical evidence 
of record indicating that the Veteran has been diagnosed with any 
kidney disease.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Dogmatic v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Braymer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Having found no current diagnosis of a kidney disorder the Board 
further notes that there is no indication that the Veteran 
suffered from any kidney disorder while on active duty.  In this 
regard, the Board notes that both the January 1968 entrance 
examination and the April 1971 exit examination list the 
Veteran's genitourinary system as normal.  There is no evidence 
in the Veteran's service treatment records that he complained of 
any kidney issues while on active duty service.  

In addition to no current disorder and no complaint of a kidney 
disorder in service, there is also no medical evidence linking 
the Veteran's claimed kidney problems with his active duty 
service.  As such, the Board finds that the Veteran's claim for 
service connection for a kidney disorder, with regard to direct 
service connection must be denied.  

Finally, the Board notes the Veteran's statements that he suffers 
from a kidney disorder that is related to his service-connected 
disability of diabetes mellitus, type II, and while the Veteran 
as a lay person is competent to provide evidence regarding any 
symptomatology, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Andréa v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 'in 
some cases, lay evidence will be competent and credible evidence 
of etiology').  However, the possibility of a causal relationship 
between one disability and another requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether he has a kidney disorder that is 
related to his service-connected disability of diabetes mellitus, 
type II.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
service connection for a kidney disorder on both a secondary and 
direct basis.  In this regard, the medical evidence shows no 
current diagnosis, no evidence of an in-service diagnosis and no 
evidence that any current diagnosis can be linked to active duty 
service or any service-connected disorder.  The Board has 
considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against this claim such rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for kidney disorder, to include 
as secondary to service-connected disability of diabetes 
mellitus, type II, is denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to an increased rating for diabetes mellitus, type 
II, and entitlement to TDIU.


With respect to the Veteran's diabetes mellitus, type II, a March 
2006 VA examination report indicated that the Veteran is 
currently taking insulin for his diabetes, has not had to be 
hospitalized for ketoacidosis or hypoglycemia, is supposed to be 
on a restricted diet, but has no specific physical restrictions.  
The March 2007 VA examination also indicated that the Veteran is 
currently taking insulin more than once a day, but has not had to 
be hospitalized for ketoacidosis or hypoglycemia.  The Veteran 
has been instructed to maintain a restricted diet, but has not 
been told to limit strenuous activities.

The Veteran is service-connected for diabetes mellitus, type II, 
currently evaluated as 20 percent disabling.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).  In an April 2007 rating decision, 
the RO relied on March 2006 and March 2007 VA examinations in 
assigning the Veteran's 20 percent evaluation.  However, in his 
April 2008 VA Form 9, the Veteran asserted that his condition has 
increased in severity since the previous VA examinations.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-
95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).  

The Board notes that the Veteran is currently receiving Social 
Security Disability Benefits in relation to his various health 
issues, including diabetes mellitus, type II.  
As such, the Board notes that the Veteran is currently unemployed 
and states that he has been retired since 2000 as the result of 
his various medical problems.  The law provides that a total 
disability rating may be assigned where the schedular rating is 
less than total, when the person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2008).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether the Veteran is eligible to receive TDIU 
benefits, the Board observes that he is service-connected for 
residuals of a right shoulder injury with limitation of motion 
currently rated as 10 percent disabling; tinea corporis and 
cruris currently rated as 10 percent disabling; gunshot wound of 
the left thigh currently rated as noncompensable; diabetes 
mellitus, type II, rated as 20 percent disabling; diabetic 
neuropathy of the upper left extremity currently rated as 20 
percent disabling; neuropathy of the upper right extremity 
currently rated as 20 percent disabling; neuropathy of the lower 
left extremity currently rated as 10 percent disabling ; and 
neuropathy of the lower right extremity currently rated as 10 
percent disabling.  38 C.F.R. § 4.16(a) (2009).  His combined 
service connected rating is 70 percent.  38 C.F.R. § 4.25 (2009).

The Board notes, additionally, that the Veteran may be eligible 
for TDIU even if some of his individual service-connected 
disabilities do not render him unemployable.  In this regard, 
there are circumstances under which disabilities may be combined 
and yet still be considered one disability to meet a 60 percent 
rating:  (1) Disabilities of one or both upper extremities, or 
one or both lower extremities, including the bilateral factor if 
applicable, (2) disabilities resulting from common etiology or a 
single accident, (3) disabilities affecting a single body system, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  See 38 C.F.R. § 
4.16(a) (2009).  In this instance, the Veteran's disabilities, to 
include diabetes mellitus, type II, rated as 20 percent 
disabling; diabetic neuropathy of the upper left extremity 
currently rated as 20 percent disabling; neuropathy of the upper 
right extremity currently rated as 20 percent disabling; 
neuropathy of the lower left extremity currently rated as 10 
percent disabling ; and neuropathy of the lower right extremity 
currently rated as 10 percent disabling, fall under the category 
of disabilities resulting from a common etiology, and therefore 
may be combined and considered as one disability.  See 38 C.F.R. 
§ 4.16(a)(2) (2009).

The Veteran's service connected disabilities are the result of 
disabilities, identified above, resulting from a common etiology 
and therefore, the Board finds that the Veteran is considered to 
have a 60 percent rating for a single disability, meeting the 
required schedular criteria.  See 38 C.F.R. § 4.16(a)(3) (2009).  
And as noted above, the Veteran has a combined service connected 
rating of 70 percent for all service connected disabilities, 
including those not associated with diabetes mellitus, type II.  
38 C.F.R. § 4.25 (2009).

Concerning the TDIU claim, VA may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In 
Friscia, supra, the Court specifically stated that VA has a duty 
to obtain an examination and an opinion on what effect the 
service- connected disability has on the Veteran's ability to 
work.  Friscia, at 297. 

With consideration of all of the above, the Board finds that the 
Veteran should be afforded an examination to determine the 
current level of severity of his diabetes mellitus, type II, as 
well as the impact that the Veteran's service-connected 
disabilities has on his ability to obtain and maintain 
employment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to determine 
the current degree of severity of his 
service-connected diabetes mellitus, type 
II.  The claims file, to include a copy of 
this remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  All pertinent 
symptomatology should be reported in 
detail, including whether the veteran 
requires insulin (including the manner 
administered and frequency), restricted 
diet, and regulation of activities; 
whether he has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations and the frequency of 
those hospitalizations on a annualized 
basis if required; whether he visits a 
diabetic care provider and if so the 
frequency; and whether he has progressive 
loss of weight and strength.  Any 
indicated diagnostic tests and studies 
should be accomplished.  A complete 
rationale should be given for all opinions 
and conclusions expressed.    

2.	Schedule the Veteran for a VA examination 
to determine the impact his service-
connected disabilities have on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  The 
examiner should elicit from the Veteran, 
and record for clinical purposes, a full 
employment and educational history.  Based 
on the review of the claims file, the 
examiner is requested to provide an 
opinion as to whether the Veteran is 
unable to obtain or maintain gainful 
employment due solely to his service- 
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any non- service-
connected disorders.  A detailed rationale 
for any opinions expressed should be 
provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence. If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


